NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted August 31, 2022
                                Decided August 31, 2022

                                          Before

                    FRANK H. EASTERBROOK, Circuit Judge

                    AMY J. ST. EVE, Circuit Judge

                    CANDACE JACKSON-AKIWUMI, Circuit Judge

No. 22-1230

UNITED STATES OF AMERICA,                          Appeal from the United States District
     Plaintiff-Appellee,                           Court for the Central District of Illinois.

       v.                                          No. 20-CR-10052-001

RODNEY BRAZELTON,                                  James E. Shadid,
    Defendant-Appellant.                           Judge.

                                        ORDER

        Rodney Brazelton pleaded guilty to distributing crack cocaine. See 21 U.S.C.
§ 841(a)(1), (b)(1)(c). He later sought to withdraw his plea, but the district court denied
his request and sentenced him to the term to which he agreed in his plea deal—time
served (11 months in federal custody and 5 months in state custody) and three years’
supervised release. Brazelton appeals, but his appointed counsel asserts that the appeal
is frivolous and moves to withdraw. See Anders v. California, 386 U.S. 738, 744 (1967).
Because counsel’s brief appears thorough, we limit our review to the subjects he
discusses and those that Brazelton raises in response. See CIR. R. 51(b); United States v.
Bey, 748 F.3d 774, 776 (7th Cir. 2014).
No. 22-1230                                                                          Page 2



        Counsel first considers whether Brazelton could challenge the voluntariness of
his plea. But counsel does not tell us, as he should, whether he consulted and advised
Brazelton about the risks and benefits of challenging the plea. See United States v.
Konczak, 683 F.3d 348, 349 (7th Cir. 2012); United States v. Knox, 287 F.3d 667, 671
(7th Cir. 2002). Counsel’s oversight is harmless, however, because we agree with him
that any challenge to the plea would be frivolous. The court accepted Brazelton’s plea
after conducting a colloquy that substantially complied with Rule 11 of the Federal
Rules of Criminal Procedure. The court determined that Brazelton understood, for
instance, the nature of the charges, the trial rights he was waiving, and the maximum
penalties for his offense. See FED. R. CRIM. P. 11(b)(1). The court informed Brazelton that
he had the right to the assistance counsel at every stage of the proceedings, and
Brazelton confirmed under oath that he was satisfied with his representation. The court
further ensured that the plea was supported by an adequate factual basis and made
voluntarily. See FED. R. CRIM. P. 11(b)(2)–(3). The court also answered all of Brazelton’s
questions, and Brazelton confirmed under oath that his medications did not hamper his
ability to understand the agreement.

       Relatedly, counsel considers whether Brazelton could challenge the denial of his
motion to withdraw. Nearly a month after he entered his plea, Brazelton moved to
withdraw it based on the effect his medications had on his understanding of the
agreement. But counsel appropriately declines to raise this argument, given that
Brazelton’s reason to withdraw his plea plainly contradicted his sworn statements
during the plea colloquy. See United States v. Merrill, 23 F.4th 766, 770 (7th Cir. 2022);
United States v. Peterson, 414 F.3d 825, 827 (7th Cir. 2005).

        Counsel, along with Brazelton, also considers whether Brazelton could raise a
non-frivolous challenge to his plea agreement based on either his innocence or the
insufficiency of the indictment. But counsel appropriately points out that Brazelton
waived those challenges by pleading guilty and agreeing with the government’s factual
basis. See United States v. Robinson, 964 F.3d 632, 640 (7th Cir. 2020); United States v.
Wheeler, 857 F.3d 742, 745 (7th Cir. 2017).

       Finally, Brazelton argues that his attorney in the district court pressured him into
taking the plea deal. But as counsel properly explains, claims of ineffective assistance of
counsel are best saved for collateral review, where an evidentiary foundation can be
developed. See Massaro v. United States, 538 U.S. 500, 504–05 (2003); United States v. Cates,
950 F.3d 453, 457 (7th Cir. 2020).
No. 22-1230                                                              Page 3



      We therefore GRANT counsel’s motion to withdraw and DISMISS the appeal.